Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific crosslinker as sulfo-SANPAH); Species B (i.e., a single and specific means of assessing viability as lactate dehydrogenase); Species C (i.e., a single and specific cellular enzyme as transaminase); Species D (i.e., a single and specific protein or peptide to attach to the surface as collagen); and Species E (i.e., a single and specific means of exposing light to the surface as UV light) in the reply filed on February 27, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that it appears Applicants have misunderstood the election of Species B.  More specifically, Applicants were requested to elect a single and specific means of assessing viability, i.e., either by measuring the level of activity of one or more cellular enzymes (claim 14) or by measuring the level of expression of one or more cellular proteins (claim 17), and if claim 14 is elected, then to elect a single and specific cellular enzyme: 
“a single and specific a single and specific means of assessing viability (See claims 14 and 17), and if measuring the level of activity of one or more cellular enzymes is elected (i.e., claim 14), then a single and specific cellular enzyme (See claims 15-16);”
(See Restriction Requirement mailed on 11/1/18, pg. 2, lines 6-8).  Given that Applicants elected transaminase as a single and specific cellular enzyme, the Examiner is interpreting Applicant’s Response such that Applicants elect claim 14 as the single and specific means of assessing viability for Species B. 
	Additionally, it is noted that Species D is expanded in light of the Examiner’s search to include where the one or more peptides comprise RGD or a peptide comprising the RGD motif as recited in instant claims 20 and 42. 

Status of Claims
Claims 1-33 were originally filed on July 12, 2017. 
The amendment received on 2/27/19, canceled claim 2, 6-10, 12, 21-22, and 25-30; amended claims 1, 3, 11, 14, and 17; and added new claims 34-53.  The amendment received August 21, 2019, amended claims 4-5, 24, 39, 43, and 46-47.  The amendment received on May 27, 2020, canceled claims 23-24, 31, and 35; and amended claims 1, 34, 37-38, and 44.  The amendment received on January 7, 2021, amended claims 1, 34, and 37-38.
Claims 1, 3-5, 11, 13-20, 32-34, and 36-53 are currently pending and claims 1, 3-5, 11, 13-14, 16, 18, 20, 32-34, 36-40, 42-49, 51, and 53 are under consideration as claims 15, 17, 19, 41, 50, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 29, 2019.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 1/7/21 is insufficient to overcome the rejection of claims 1, 3-5, 11, 13, 18, 20, 32-34, 36-40, and 42-48 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Sung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) because the Declaration fails to include an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment or both and fails to assert that all statements made of the declarant’s own knowledge are true and that statements made on information and belief are believed to be true.  
	Nonetheless, the Examiner would like to address the arguments provided in the Declaration in order to advance prosecution. 
Regarding the Declarant’s argument that there is no suggestion in the Li reference that the disclosed cell culture plates where the sulfo-SANPAH was used to conjugate cells to the PDMS plate surface via a RGD peptide have been modified to accommodate fluid flow, it is found unpersuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that the Ingber, Li, and Viovy references do not teach and/or suggest every claim limitation including where cells are cultured on the surface of a microchannel under fluid flow.  However, the claimed invention is rendered obvious by a combination of references, and not on any of the references alone.  As discussed in the rejection below, the Ingber reference suggests utilizing a crosslinker, e.g., polylysine, in order to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface using a microfluidic device to culture cells under fluid flow where the cells are cultured, grown, and analyzed for 7 days to over two weeks.  The Viovy reference suggests utilizing polylysine or a photoactivatable crosslinker such as sulfo-SANPAH to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface where the PDMS membrane is bound to a photoactivable nitrophenyl azide group of the sulfo-SANPAH crosslinker under UV radiation and the cell adhesion protein is bound to the membrane via chemical conjugation to an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker.  The Li reference suggest the advantages of utilizing a sulfo-SANPAH crosslinker in order to conjugate peptides comprising RGD sequence motifs to PDMS surfaces.  

In response to the Declarant’s second argument that the stability results of using sulfo-SANPAH as a bifunctional photolinker taught by Li are performed in the absence of attached cells, and thus, this data cannot be used to support a conclusion that the Li reference teaches that cells remain attaches to RGD-conjugated PDMS surfaces under conditions of fluid flow, it is found unpersuasive.  As stated in response to Declarant’s first argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that the Li reference does not teach and/or suggest every claim limitation including where the sulfo-SANPAH crosslinker stability was examined under fluid flow conditions.  However, the claimed invention is rendered obvious by a combination of references, and not on the Li reference alone.  Further to the discussion of the Ingber, Viovy, and Li references above in response to the Declarant’s first argument, Ingber teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days, between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3).  The organ mimic device is a microfluidic device comprising a surface 
Viovy et al. teaches a device for cell culture comprising microfluidic chambers and a fluidic interconnection system (See Viovy specification, paragraph [0017]-[0019], [0022]).  The interconnection system can comprise at least one portion of which the surface has been chemically or biochemically treated so as to have an affinity for at least one type of cell (See Viovy specification, paragraph [0034]).  Similar to the teachings of Ingber, Viovy teaches that the surface is a PDMS surface, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessary to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Therefore, the teachings of Viovy et al. suggest that polylysine and sulfo-SANPAH both function in a similar manner as crosslinkers in order to bind 

Response to Arguments
Applicant’s arguments, see Response, filed 1/7/21, with respect to 112(b) rejections have been fully considered and are persuasive.  The rejections of claims 20, 37-38, and 42 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn. 

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 3-5, 11, 13, 18, 20, 32-34, 36-40, and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Sung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990).  Please note that the rejection is updated in light of Applicants’ amendments to the claims. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1(a)(i), 1(a)(ii), 1(a)(iii), 1(d), 1(e), 3-5, 32-33, 34(a)(i), 34(a)(ii), 34(f), 44(a)(i), 44(a)(ii), 44(a)(iii), 44(e), 44(f), and 45-47, Ingber et al. teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days, between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3).  For example, it has been shown that co-culture of alveolar epithelial cells with pulmonary microvascular endothelial cells on a thin porous membrane in an embodiment of the device could be grown for over two weeks without loss of viability of the cells (See Ingber specification, col. 6, lines 4-8).  Moreover, Ingber et al. teaches that the device is capable of being used in vitro or in vivo which performs tissue related functions and which also allow cells to naturally organize in the device in response to not only chemical but also mechanical forces and allows the study of cell behavior through a membrane which mimics tissue-tissue physiology (See Ingber specification, col. 3, lines 28-33) thereby constituting where the cells grown are functional.  Plus, given that the cells are viable for over two weeks, it would necessarily follow that the cells are functional for the same period of time because the cells cannot be functional without being viable as well (i.e., functional is a species of viable).  Although, Ingber et al. does not expressly teach the cells are attached to the membrane of the device and remain attached, it would necessarily follow that the cells are attached and remain attached to the thin porous membrane because Ingber et al. teaches that the cells are on a thin porous membrane.  Thus, the teachings of Ingber et al. satisfy utilizing an organ mimic device to culture cells on a thin porous membrane of the device (i.e., attached to a surface of the device) and where the cultured cells remain attached and viable/functional for at least 7 day or 14 days.
	Ingber et al. also teaches that the organ mimic device comprises a body having a central microchannel separated by one or more porous membranes (See Ingber specification, col. 3, lines 37-38; col. 10, lines 61-64).  The membranes are configured as to divide the central microchannel into a two or through the first and/or second central microchannel necessarily implies there is a first and/or second fluid source comprising fluid where the fluid is in contact with the surface that is disposed within the microchannel), wherein the application of the first and/or second fluid from the fluid source through the first and/or second microchannel necessarily creates flowing conditions.  It is noted that the instant claims do not require any specific parameter such as flow rate, temperature, and/or pH in order to constitute flowing conditions that the cells are cultured under.  Nor does the specification define what constitutes flowing conditions.  As such, all claims 1(e) and 44(e) require to constitute flowing conditions is flowing fluid from the source through the microchannel where such application of fluid creates flowing conditions that necessarily result in the cells to remain attached and viable for at least 7 days once cultured.  Thus, the teachings of Ingber et al. satisfy the claim limitations as recited in claims 1(a)(i), 1(a)(ii), 1(a)(iii), 1(d), 1(e), 3-5, 32-33, 34(a)(i), 34(a)(ii), 34(f), 44(a)(i), 44(a)(ii), 44(a)(iii), 44(e), 44(f), and 45-47.

For claims 1(a)(i) and (b), 18, 20, 34(a)(iii), (c), and (d), 36-40, 42, and 44(a)(iv), (b) and (c), with respect to (a) where the surface is covalently attached to a UV-light linked moiety of a sulfo-SANPAH conjugate, (b) one or more proteins or peptides covalently attached to a chemically reactive portion of the sulfo-SANPAH conjugate so as to create a treated surface as recited in instant claim 1; with respect to (a)(iii) a heterobifunctional crosslinker comprising a UV-light activatable portion and a chemically reactive portion, (b) covalently attaching the surface to the UV-light activatable portion of the heterobifunctional crosslinker, and (d) covalently attaching one or more proteins or peptides to the chemically reactive portion of the heterobifunctional crosslinker so as to create a treated surface as recited in instant claim 
Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35).  Ingber et al. also teaches that the surfaces of each porous membrane can be coated with cell adhesive molecules to support the attachment of cells and promote their organization into tissues on the upper and lower surface of each membrane thereby creating one or more tissue-tissue interfaces separated by porous membranes between the adjacent parallel fluid channels (See Ingber specification, col. 3, lines 44-49; col. 11, lines 2-8).  The membrane including the porous membrane can be coated with substances such as various cell adhesion promoting substances or ECM (extracellular matrix) proteins such various collagen types and laminin (See Ingber specification, col. 23, lines 14-18).  Ingber et al. also teaches that one coats the membrane with a combination of a cell adhesion factor and a positively-charged molecule that are bound to the membrane to improve cell attachment and stabilize cell growth (See Ingber specification, col. 23, lines 27-30).  The cell adhesion factor can be added to the membrane and is preferably fibronectin, laminin, collagen, vitronectin or tenascin, or fragments or analogs having a cell binding domain thereof (See Ingber specification, col. 23, lines 35-38).  Ingber et al. teaches that the one or more proteins comprise a RGD motif because Ingber et al. teaches that the ECM substance can be collagen, which contains RGD sequences (See Brake article, pg. 1275, col. 1, 1st paragraph).
Furthermore, Ingber et al. teaches that the positively-charged molecule and the cell adhesion factor are covalently bound to one another and either the positively-charged molecule or the cell adhesion factor is covalently bound to the membrane (See Ingber specification, col. 23, lines 40-44) whereby such covalent interaction between the positively-charged molecule (i.e., a crosslinker) and cell adhesion factor would necessarily result in one or more proteins attached to at least one portion of the surface of the membrane by means of a crosslinker as recited in claims 1(a)(i) and (b), 34(c) and (d), and 44(b) and (c).  Therefore, the teachings of Ingber et al. suggest utilizing a crosslinker, e.g., polylysine, in order to bind 
	Viovy et al. teaches a device for cell culture comprising a support defining a first microfluidic chamber intended to be seeded with a first cell culture and at least a second microfluidic chamber and a fluidic interconnection system connecting the first and second microfluidic chambers and enabling cell extensions where the interconnection system can comprise a plurality of microchannels (See Viovy specification, paragraph [0017]-[0019], [0022]).  The interconnection system can comprise at least one portion of which the surface has been chemically or biochemically treated so as to have an affinity for at least one type of cell (See Viovy specification, paragraph [0034]).  The chemical treatment can comprise exposure to at least one type of molecule selected from fibronectin, cadherins, collagen, laminin, molecules comprising succinimide groups, sulfo-SANPAH, and photoactivatable reactive chemical molecules (See Viovy specification, paragraph [0035]).  
In particular, Viovy et al. teaches that PDMS is used, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessarily to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Sulfo-SANPAH is a molecule which has, at one of its ends, a photoactivable nitrophenyl azide group that binds with the PDMS under UV radiation thereby constituting an UV-light linked moiety or an UV-light activatable portion of the sulfo-SANPAH crosslinker (See Viovy specification, paragraph [0191]-[0192]).  At the other end, the sulfo-SANPAH crosslinker has an N-sulfosuccinimidyl ester group which has the particularity of being very reactive with amine functions (amidation), which are very common in proteins (See Viovy specification, paragraph [0192]) thereby constituting a chemically reactive portion of the sulfo-SANPAH crosslinker.  Thus, sulfo-SANPAH constitutes a hetero-bifunctional crosslinker by having at least two different reactive groups.  Therefore, the teachings of Viovy et al. suggest utilizing polylysine or a photoactivatable crosslinker such as sulfo-SANPAH to bind cell adhesion 
Li et al. teaches a novel technique for conjugating RGD peptides to PDMS surfaces as well as its application to cell culture wherein the novel technique performs RGD conjugation to PDMS through photochemical immobilization of function NHS groups to PDMS surface followed with linking RGD peptide to the surface via coupling reaction with NHS by using a sulfo-SANPAH as a bi-functional photo-activatable linker (See Li article, abstract; pg. 990, col. 1, 2nd full paragraph and last paragraph; pg. 990, col. 2, last paragraph to pg. 991, col. 1, 1st paragraph; pg. 995, col. 1, last paragraph).  The azido group of the sulfo-SANPAH links the sulfo-SANPAH molecule to the PDMS surface under UV irradiation wherein the azido group decomposes into nitrene which reacts with the PDMS surface by extracting a hydrogen atom from the polymer backbone and forming a link between the sulfo-SANPAH molecule and the PDMS (See Li article, pg. 995, col. 2, 1st paragraph) thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the membrane as recited in instant claims 1(b) and 13(c).  The amino-reactive NHS group of the sulfo-SANPAH reacts with the amino end of the RGD molecule, thus linking RGD to the PDMS surface thereby resulting in permanent covalent bonding between RGD peptides and PDMS surface (See Li article, pg. 995, col. 2, 1st paragraph) and thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the one or more proteins or peptides as recited in instant claims 1(b) and 13(c).  This technique is convenient, efficient, and free of organic contamination to PDMS surfaces compared to existing methods (See Li article, abstract; pg. 995, col. 2, 1st paragraph).  Moreover, Li et al. teaches that cell culture studies showed that the RGD-conjugated PDMS surfaces promoted the adhesion, proliferation, and collagen production of human skin fibroblasts (See Li article, abstract; pg. 990, col. 1, 2nd full paragraph; pg. 996, col. 2, last paragraph).  Plus, the RGD-conjugated PDMS surfaces are resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies (See Li article, abstract).  Therefore, the teachings of Li et al. suggest the advantages of utilizing a sulfo-SANPAH crosslinker in order to conjugate peptides comprising RGD sequence motifs to PDMS surfaces.  Thus, the combination of Ingber, Viovy, and Li suggest substituting the polylysine crosslinker of Ingber 

	For claims 1(c), 1(e), 34(e), 34(f), 44(d), and 44(f), with respect to seeding viable cells on the treated surface so as to create attached cells and to culture viable cells:
Ingber et al. teaches that the membrane is coated with cell cultures such as primary cell cultures, established cell lines, or stem cell cultures, attached to ECM substances that comprise or consist essentially of fibronectin or collagen (See Ingber specification, col. 23, lines 58-62).  It is noted that the present specification defines “seeding” as referring to the attachment and growth of cells on a surface of a microfluidic device (See present specification, pg. 17, lines 27-29).  As such, although Ingber et al. does not expressly teach that the cells are seeded onto the treated surface, since Ingber et al. teaches that the membrane is coated with cells attached to ECM substances comprising collagen or laminin where the ECM substances can be covalently attached to the membrane via a crosslinker (i.e., a positively-charged molecule) (See discussion above with respect to claims 1(b), 14, 24, and 33) thereby forming microchannel-crosslinker-collagen-cells, it necessarily follows that Ingber et al. teaches seeding cells on the treated surface which necessarily creates attached cells.  Moreover, it is noted that the present specification defines “viable” as referring to any cell or group of cells that have demonstrated the capability of growing, dividing, developing and/or differentiating (See present specification, pg. 17, lines 30-31).  Given that Ingber et al. teaches that the cell cultures can be cell cultures of primary cells or stem cells cultured in a conditioned culture medium that can be completely defined and is suitable for growing the cells attached to the porous membrane in the channel (See Ingber specification, col. 24, lines 22-66), it would necessarily follow that the cells seeded on the treated surface are viable cells having the capability of growing.  Therefore, the teachings of Ingber et al. satisfy the claim limitation as recited in claim 1(c), 1(e), 34(e), 34(f), 44(d), and 44(f).  



	For claims 11 and 48, with respect to where the surface comprises PDMS, Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35).  Thus, the teachings of Ingber et al. satisfy the claim limitation as recited in claims 11 and 48.

For claims 34(b) and 43, with respect to exposing the surface to a plasma treatment so as to create an oxidized surface as recited in instant claim 34(b), and with respect to where the plasma treatment is RF plasma as recited in instant claim 43:
Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35).  Ingber et al. also teaches that PDMS has useful properties in biology in that it is a moderately stiff elastomer which is non-toxic and is optionally transparent (See Ingber specification, col. 30, lines 27-29).  PDMS is intrinsically very hydrophobic, but can be converted to hydrophilic form by treatment with plasma (See Ingber specification, col. 30, lines 30-31).  
Sung et al. teaches that treating PDMS microfluidic devices with atmospheric RF plasma results in hydrophilic surface treatment that does not change the true character of the surface and which is less costly and time consuming than other means (See Sung article, abstract; pg. 659, 1st paragraph; Fig. 4).  Other benefits of hydrophilic surface treatment include the capability to increase adhesion and capillary effects (See Sung article, abstract).  Also, with hydrophilic treatment of the microchannels on the PDMS surface, surface tension is reduced thus allowing fluids to move easily along those channels (See Sung article, abstract).  Therefore, the teachings of Sung et al. suggest that treating PDMS surface membrane of microfluidic devices would need to be done prior to attaching any proteins and/or cells to allow for an increase in adhesion and capillary effects and allowing for fluids to move easily along the channels.  Without treating the PDMS surface first, one would expect less efficient cell culturing due to reduced adhesion and capillary effects.  Although the combined teachings of Inger et al. and Sung et al. do not 
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Ingber et al. does not expressly teach a method of culturing cells as recited in instant claims 1, 34, 36-39, and 44 where the surface is covalently attached to an UV light linked moiety of a sulfo-SANPAH crosslinker by providing a microfluidic device comprising a surface where the surface is reacted with an UV-light linked moiety or a UV-light activatable portion of a sulfo-SANPAH crosslinker and covalently attaching one or more proteins or peptides to a chemically reactive portion of the sulfo-SANPAH crosslinker so as to create a treated surface thereby culturing the attached cells under the flow conditions such that cells remain attached and viable for at least 7 days.  However, the teachings of Viovy et al. and Li et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Ingber et al. does not expressly teach exposing the surface to a plasma treatment so as to create an oxidized surface as recited in claims 34(b) wherein the plasma treatment is RF plasma as recited in instant claim 43.  However, the teachings of Sung et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a method of culturing cells as recited in instant claims 1, 34, 36-39, and 44 where the surface is covalently attached to an UV light linked moiety of a sulfo-SANPAH crosslinker by providing a microfluidic device comprising a surface where the surface is reacted with an UV-light linked moiety or a UV-light activatable portion of a sulfo-SANPAH crosslinker and covalently attaching one or more proteins or peptides to a chemically reactive portion of the sulfo-SANPAH crosslinker so as to create a treated surface thereby culturing the attached cells under the flow conditions such that cells remain attached and viable for at least 7 days, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and culture cells such as hepatocytes by using a microfluidic device comprising a PDMS surface where the PDMS surface is bound to one or more proteins such as collagen by using a photoactivatable crosslinker such as sulfo-SANPAH instead of a polylysine crosslinker thereby creating a treated surface and the cultured cells are bound to the collagen such that the PDMS surface is covalently attached to a nitrophenyl azide group as a UV light linked moiety or a UV light activatable portion of the sulfo-SANPAH crosslinker and the collagen is covalently attached to the PDMS surface by an N-sulfosuccinimidyl ester group as a chemically reactive portion of the sulfo-SANPAH crosslinker in order to attach hepatocytes to the collagen thereby culturing the attached cells under the flow conditions such that cells remain attached and viable for at least 7 days and promoting their organization into tissues as the result of a conjugation technique that is convenient, efficient, and free of organic contamination to PDMS surfaces, promoting the adhesion and proliferation of cells, and being resistant to autoclaving and UV irradiation enabling the microfluidic device to be repeatedly used in cell culture studies.  
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because conjugating cell adhesion proteins such as collagen to a PDMS surface was known to be accomplished by using a polylysine crosslinker or a photoactivatable crosslinker such as sulfo-SANPAH where a nitrophenyl azide group of the sulfo-SANPAH crosslinker reacts with the PDMS surface under UV irradiation and an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker reacts with the amino group of the cell adhesion protein as taught by Viovy et al.; and because conjugating RGD peptides to PDMS membrane surfaces by using sulfo-SANPH as a hetero-bifunctional crosslinker was known to result in a conjugation technique that is convenient, efficient, and free of organic contamination to PDMS surfaces, to promote the adhesion, proliferation, and collagen production of human skin fibroblasts, and to be resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies as taught by Li et al.  
KSR. 

With respect to exposing the surface to a plasma treatment so as to create an oxidized surface as recited in claims 34(b) wherein the plasma treatment is RF plasma as recited in instant claim 43, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and treat the PDMS microchannel surface with atmospheric RF plasma in order to covert PDMS to a hydrophilic form thereby increasing adhesion and capillary effects and allowing for fluids to move easily along the channels.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because treating PDMS microchannel surfaces in microfluidic devices were known to increase adhesion and capillary effects and reduce surface tension KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 14, 16, 44, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990), as applied to claims 1 and 44 above, and further in view of Esch et al., Lab Chip 15:2269-2277 (2015), as applied to claims 14, 16, 49, and 51 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 44, please see discussion of Ingber et al., Viovy et al., and Li et al. above. 

For claims 14, 16, 49, and 51, with respect to where the method further comprises step (f) assessing viability by measuring the level of activity of one or more cellular enzymes where the cellular enzyme is a transaminase:
Ingber et al. teaches that the cellular responses to various environmental cues can be monitored using various systems that can be combined with the device (See Ingber specification, col. 5, lines 45-
Esch et al. teaches 3D primary liver cell cultures consisting of hepatocytes and non-parenchymal cells under recirculating fluidic flow (See Esch article, pg. 2270, last full paragraph).  To assess the cell’s viability throughout the 14-day cell culture under bidirectional fluidic flow, the researchers collected a fraction of the medium every day and measured concentrations of aspartate transaminase (AST) and lactate dehydrogenase (LDH) (See Esch article, pg. 2275, last full paragraph).  The overall low concentrations of LDH and AST indicate that the cell cultures are viable under bidirectional flow for 14 days and that device operation for at least 14 days is possible (See Esch article, pg. 2275, last full paragraph).  Thus, the teachings of Esch et al. suggest measuring the level of activity of one or more cellular enzymes such as AST and LDH.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Ingber et al. does not expressly teach where the method further comprises step (f) assessing viability by measuring the level of activity of one or more cellular enzymes where the cellular enzyme is a transaminase as recited in claims 14, 16, 49, and 51.  However, the teachings of Esch et al. cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the method further comprises step (f) assessing viability by measuring the level of activity of one or more cellular enzymes where the cellular enzyme is a transaminase as recited in claims 14, 16, 49, and 51, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and assess hepatocyte cell viability cultured by the steps recited in claims 1 or 44 by measuring the level of activity of one or more cellular enzymes such as AST or LDH.  An ordinary skilled artisan would have been motivated to modify Ingber’s KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990), as applied to claim 44 above, and further in view of Bhatia et al. U.S. Publication No. 2006/0270032 A1 published on November 30, 2006, as applied to claim 53 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 44, please see discussion of Ingber et al., Viovy et al., and Li et al. above. 

For claim 53, with respect to where the collagen is collagen type I or collagen type IV, Ingber et al. teaches that the membrane including the porous membrane can be coated with substances such as various cell adhesion promoting substances or ECM (extracellular matrix) proteins such various collagen types (See Ingber specification, col. 23, lines 14-18). Ingber et al. also teaches that one coats the membrane with a combination of a cell adhesion factor and a positively-charged molecule that are bound to the membrane to improve cell attachment and stabilize cell growth (See Ingber specification, col. 23, lines 27-30). The cell adhesion factor can be added to the membrane and is preferably fibronectin, laminin, collagen, vitronectin or tenascin, or fragments or analogs having a cell binding domain thereof (See Ingber specification, col. 23, lines 35-38). As such, Ingber et al. teaches that the one or more proteins can be various collagen types.
Bhatia et al. teaches the utilization of microfabrication techniques to create 2-D and 3-D cultures that comprise parenchymal cells (e.g., primary human hepatocytes) spatially arranged in a bounded geometry by non-parenchymal cells in a micropatterned co-culture (See Bhatia specification, paragraph [0012]). Bhatia et al. also teaches an in vitro cellular composition comprising one or more populations of parenchymal cells defining a cellular island and methods of making a plurality of cellular islands on a substrate comprising spotting an adherence material on a substrate at spatially different locations each spot having a defined geometric size and/or shape, contacting the substrate with a population of cells that selectively adhere to the adherence material and/or substrate, and culturing the cells on the substrate to generate a plurality of cellular islands (See Bhatia specification, paragraph [0014]-[0017], [0048]). Micropatterned cultures comprising cellular islands of parenchymal cells and stromal cells can be used where a microfluidic device can also have micropatterned culture areas in or along a fluid flow path (See Bhatia specification, paragraph [0048]-[0050], [0055]). The cellular islands on a substrate can comprise spotting or layering an adherence material on a substrate at spatially different locations each spot having a defined size and spatial arrangement (See Bhatia specification, paragraph [0056]) where the substrate/surface can be glass, polystyrene, silicon, PDMS, and the like (See Bhatia specification, paragraph [0057]-[0058], [0073]). Plus, Bhatia et al. teaches that the substrate can be modified to promote cellular adhesion and growth, e.g., coated with an adherence material, where a glass 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Ingber et al. does not expressly teach where the one or more covalently attached proteins is collagen type I as recited in claim 53.  However, the teachings of Bhatia et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.	

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the one or more covalently attached proteins is collagen I or IV as recited in claim 53, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and covalently attach one or more proteins such as collagen type I to the surface of a porous membrane of a microfluidic device by using a sulfo-SANPAH crosslinker. An ordinary skilled artisan would have been motivated to modify Ingber’s teachings in light of Bhatia’s teachings, because covalently attaching one or more proteins such as collagen type I to the surface of a substrate for cell culture is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., covalently attaching collagen I to the surface of a microfluidic device in order to culture cells) is well within the purview of an ordinary skilled artisan. Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success culture cells by KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the combination of references fail to render the claimed invention obvious because (1) the Examiner ignores that each of the specified claims (e.g., 18, 20, 40, 42 and 44(a)(iv)) also encompass limitations that a photo-activatable moiety of the crosslinker be covalently attached to the microfluidic surface given that polylysine does not have a photoactivatable moiety (See Applicant’s Response received on 1/7/21, pg. 10); (2) the Examiner ignores that each of the specified claims (e.g., 1(a)(i) and (b), 34(a)(iii), (c) and (d), 36-39, and 44(b) and (c)) also encompass limitations drawn to fluid flow within a microchannel (See Applicant’s Response received on 1/7/21, pg. 11); (3) the Examiner has failed to consider microfluidic fluid flow in the alleged suggestion combining Ingber, Viovy, and Li to substitute a sulfo-SANPAH crosslinker and the Li and Viovy references fail to suggest culturing cells in a microchannel under fluid flow such that there is no motivation to combine with the teachings of Ingber with any reasonable expectation of success (See Applicant’s Response received on 1/7/21, pg. 11); (4) the Examiner erroneously relies on inherency to assert that the amine crosslinkers taught in the prior art necessarily result in cells that are attached and remain attached, but the The Levner Declaration received on 5/27/20 demonstrates that amine crosslinkers do not consistently result in cell attachment to a PDMS surface, and thus, it is not reasonable to expect that cells necessarily attach to an amine crosslinker irrespective of whether fluid conditions (See Applicant’s Response received on 1/7/21, pg. 11-12); (5) the The Levner Declaration received on 5/27/20 demonstrates that an amine crosslinker is NOT equivalent to a sulfo-SANPAH crosslinker because an amine crosslinker does not always attach to cells but sulfo-SANPAH always does (See Applicant’s Response received on 1/7/21, pg. 12-13); (6) the Li reference only examines utilizing a sulfo-SANPAH crosslinker to attach cells to a conventional well plate that is absent of fluid flow, and thus, fails to provide one of skill in the art with any reason to consider that attaching cells to a microchannel surface under conditions of fluid flow would be a potential solution for any known problem or issue in the art (See Applicant’s Response received on 1/7/21, pg. 13); and (7) the Viovy reference also teaches preventing fluid flow in microchannels and teaches that fluid flow is required for an axotomy procedure, and thus, cannot teach microchannels having a surface treated with cells for culturing under fluid flow (See Applicant’s Response received on 1/7/21, pg. 14-16).

Response to Arguments
Applicant's arguments filed 1/7/21 for claims 1, 3-5, 11, 13-14, 16, 18, 20, 23-24, 31-40, 42-49, 51, and 53 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
Regarding Applicant’s sixth argument and seventh argument regarding the Viovy reference failing to teach microchannels having a surface treated with cells for culturing under fluid flow, Applicant’s attention is directed to the “Response to Amendments” section above indicating that this argument is not persuasive.  As such, the Response to this argument is not reiterated herewith.  However, the Examiner would like to point out that an ordinary skilled artisan is motivated to replace the polylysine crosslinker with the sulfo-SANPAH crosslinker with a reasonable expectation of success in light of the combined teachings of Viovy et al. and Li et al.
In response to Applicants’ first and second arguments, i.e., the Examiner ignores that each of the specified claims (e.g., 18, 20, 40, 42 and 44(a)(iv)) also encompass limitations that a photo-activatable moiety of the crosslinker be covalently attached to the microfluidic surface given that polylysine does not have a photoactivatable moiety, and the Examiner ignores that each of the specified claims (e.g., 1(a)(i) 
In response to Applicant’s third argument, i.e., the Examiner has failed to consider microfluidic fluid flow in the alleged suggestion combining Ingber, Viovy, and Li to substitute a sulfo-SANPAH crosslinker and the Li and Viovy references fail to suggest culturing cells in a microchannel under fluid flow such that there is no motivation to combine with the teachings of Ingber with any reasonable expectation of success, it is found unpersuasive.  As stated in the response to Applicant’s sixth argument (See the “Response to Amendments” section above), although the Declarant states that one of skill in the art would understand the Li reference to only be relevant to whether i) the sulfo-SANPAH remains attached to the PDMS surface; and ii) the RGD peptide remains conjugated to the sulfo-SANPAH since Li’s sterilization data was done without cells and only examined standard cell culture methods without involving fluid flow (See Declaration received on 1/7/21, ¶3-4), the Declarant fails to provide evidence to support the assertion that an ordinary skilled artisan would not reasonably expect the advantages (See rejection above: cell culture studies showed that the RGD-conjugated PDMS surfaces promoted the adhesion, proliferation, and collagen production of human skin fibroblasts; the RGD-conjugated PDMS surfaces are resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies) taught by Li et al. for utilizing the sulfo-SANPAH crosslinker in standard cell culture 
In response to Applicants’ fourth and fifth arguments, i.e., the Examiner erroneously relies on inherency to assert that the amine crosslinkers taught in the prior art necessarily result in cells that are attached and remain attached, but the The Levner Declaration received on 5/27/20 demonstrates that amine crosslinkers do not consistently result in cell attachment to a PDMS surface, and thus, it is not reasonable to expect that cells necessarily attach to an amine crosslinker irrespective of whether fluid conditions, and the Examiner’s apparent attempt to provide a motivation to equate polylysine with sulfo-SANPAH fails because Viovy reference The Levner Declaration received on 5/27/20 demonstrates that an amine crosslinker is NOT equivalent to a sulfo-SANPAH crosslinker because an amine crosslinker does not always attach to cells but sulfo-SANPAH always does, they are found unpersuasive.  It is acknowledged that inherency may not be established by probabilities or possibilities.  However, the Examiner requires clarification of the data provided in the Levner Declaration received on 5/27/20.  The table depicted on pg. 5 indicates that 2/3 experiments for channels 1 and 3 (i.e., no surface functionalization with laminin, and amine crosslinker conjugated with laminin with a Corona plasma treated surface, respectively) showed cell attachment on days 2 and 4, no experiments for channel 2 (i.e., Corona plasma treated surface with laminin) showed cell attachment on days 2 and 4, and 3/3 
Moreover, the cell culturing conditions utilized for the experiments in the Declaration are not provided.  It is presumed that all cell culturing conditions were constant for all experiments, e.g., pH, osmolarity, and fluid flow rate, excluding the differences described in the Table on pg. 5.  However, it is unclear if the surface of the chips tested are a PDMS surface.  Although not required in instant independent claims of 1, 34, and 44, as discussed in the rejection above, the Examiner’s assertion that polylysine and sulfo-SANPAH both function as crosslinkers is based on when the microfluidic surface comprises PDMS.  Viovy et al. expressly suggests that polylysine and sulfo-SANPAH function in a similar manner as crosslinkers when the surface comprises PDMS because extracellular matrix proteins do not adhere well to PDMS.  As such, when the teachings of Viovy are combined with those of Li, which suggest advantages of using sulfo-SANPAH to conjugate the same proteins taught by Viovy (i.e., ECM proteins contain RGD peptides) to a PDMS surface for cell culturing, there is a reasonable expectation of success to utilize sulfo-SANPAH as the crosslinker in place of polylysine such that consistent cell attachment would occur.  However, without further clarification, the Examiner cannot determine if the type Levner Declaration; for example, whether the surface of the chips for channel 4 irradiated under UV light for 20 minutes and composed of PDMS whereas the surface of the chips for channel 3 are only exposed to a Corona plasma treatment.  Clarification is respectfully requested. 
In response to Applicant’s seventh argument, i.e., the Viovy reference also teaches preventing fluid flow in microchannels and teaches that fluid flow is required for an axotomy procedure, and thus, cannot teach microchannels having a surface treated with cells for culturing under fluid flow, it is found unpersuasive.  Although it is acknowledged that Viovy teaches embodiments where fluid flow is controlled such that detergent is preventing from entering microchannels, this is not a required limitation of Viovy.  Moreover, controlling the detergent during an axotomy procedure is distinct from controlling the fluid necessary to culture cells including cell culture medium.  Pursuant to MPEP 2123 (II), “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In particular, Viovy et al. teaches that a device according to the invention can be most particularly suitable for studying axonal or synaptic degeneration and carrying out a screening for substances that are active on this degeneration (See Viovy specification, paragraph [0078]).  A subject of the invention is thus a method in which the cellular element is subjected to a stress prior to being brought into contact with the substance (See Viovy specification, paragraph [0078]).  The stress can be generated by an axotomy, the application of a toxic compound (See Viovy specification, paragraph [0079]).  As such, the fact that Viovy et al. teaches embodiments where the flow of a detergent is prevented from entering the microchannels, does not preclude utilizing the Viovy reference in combination with the other cited references to render the instantly claimed invention obvious.  Therefore, contrary to Applicant’s argument, the Viovy reference does not require preventing fluid flow in microchannels.
   Accordingly, the rejections of claims 1, 3-5, 11, 13-14, 16, 18, 20, 23-24, 31-40, 42-49, 51, and 53 is maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 11, 13-14, 16, 18, 20, 32-34, 36-40, 42-49, 51, and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20, and 22 of copending Application No. 15/648,213 (Levner et al. U.S. Publication No. 2018/0024116 A1); over claims 1, 3, and 8-19 of copending Application No. 15/648,293 (Levner et al. (II) U.S. Publication No. 2018/0024117 A1); over claims 1, 8, 10-12, 14-20, and 22-46 of copending Application No. 15/648,339 (Levner et al. (III) U.S. Publication No. 2018/0023050 A1) (note: claims received on 3/1/19 were not entered); over claims 1-2, 6, 9-12, 14, 16, 18, and 21-36 of copending Application No. 15/648,319 (Levner et al. (IV) U.S. Publication No. 2018/0024119 A1); over claims 13-30 and 32-33 of copending Application No. 15/648,352 (Levner et al. (V) U.S. Publication No. 2018/0024120 A1). Please note that the rejection has been updated in light of the amendments in the instant application and the copending applications.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
15/648,213
Levner et al. claims:  
1.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, said surface reacted with a UV light reactive portion of a sulfo-SANPAH bifunctional crosslinker, said microchannel in 

11.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, aid surface reacted with a UV light reactive portion of a sulfo-SANPAH crosslinker, said microchannel in fluidic communication with a fluid source comprising a fluid; b) covalently attaching one or more proteins or peptides to a chemically-reactive portion of said crosslinker comprising so as to create a treated surface; c) seeding viable hepatocytes on said treated surface so as to create attached cells; d) flowing fluid from said fluid source through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.


(See claims 1 and 11) thereby satisfying method steps (a)(i), (a)(iii), (b), (c), (d), and (e) as recited in instant claim 1; method steps (a)(i), (a)(iii), (c), (d), (e), and (f) as recited in instant claim 34; method steps (a)(i), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 44; and satisfying the claim limitations as recited in instant claims 3-5 and 45-47.  Also, Levner et al. claims that the hepatocytes (See claim 2) or dog hepatocytes (See claim 12) thereby satisfying the claim limitations as recited in instant claims 13 and 44.  Levner et al. also further defines the crosslinker wherein the crosslinker can be a UV activated bi-functional crosslinker, sulfo-SANPAH (See claims 1 and 11) thereby satisfying the claim limitations as recited in present claims 1, 34, 36-39, and 44.  Moreover, Levner et al. claims where the one or more covalently attached proteins is collagen (See claims 7 and 17), a mixture of collagen type I, fibronectin and collagen type IV (See claims 8 and 18), or one or more peptides comprises RGD or a peptide comprising the RDG motif (See claims 9 and 20) thereby satisfying the claim limitations as recited in instant claims 18, 20, 40, 42, 44(a)(iv), and 53.  The surface comprises PDMS wherein the surface is plasma treated prior to step (b) (See claim 22) thereby satisfying the claim limitations as recited in instant claims 11 and 48, and step (b) of claim 34.  Levner et al. also claims where the method further comprises (f) assessing the viability of the cells by measuring the level of activity of one or more cellular enzymes (See claims 3 and 13) or by measuring the level of expression of one or more cellular proteins (See claims 6 and 16) thereby satisfying the claim limitations as recited in instant claims 14 and 49.  The cellular enzyme can be cytochrome P450 (CYP) enzyme (See claims 4 and 14) or transaminase (See claims 5 and 15) thereby satisfying the claim limitations as recited in instant claims 16 and 51. 
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘213 application teaches that the microfluidic device further comprises a microchannel, the surface disposed within the microchannel (See Levner specification, pg. 11, lines 17-19) thereby satisfying the claim limitations as recited in method steps (a)(ii) of claims 1, 34, and 44; teaches that the microchannel comprises a porous membrane (See Levner specification, pg. 23, lines 3-4) thereby satisfying the claim limitation as recited in instant claim 32, wherein the porous membrane comprises the surface (See Levner specification, pg. 12, lines 30-31) thereby satisfying the claim limitation as recited in instant claim 33; and teaches that the surface treatment can be plasma oxidation, corona, and RF plasma (See Levner specification, pg. 4, lines 16-17) thereby satisfying the claim limitation as recited in instant claim 43.  Therefore, the ‘213 claimed method is not patentably distinct from the instantly claimed method.

15/648,293
Levner et al. (II) claims:
1.	A method of treating a microfluidic device, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, said surface covalently attached 

8.	A method for culturing cells comprising a) providing a microfluidic device comprising a microchannel comprising a surface, said surface covalently attached to a light reactive portion of a heterobifunctional crosslinker; b) covalently attaching laminin with a chemically reactive portion of said heterobifunctional crosslinker so as to create a treated surface; c) seeding viable cells on said treated surface so as to create attached cells; d) flowing fluid through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.  

11.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface having a micropattern, said microchannel in fluidic communication with a fluid source comprising fluid; b) covalently attaching a light reactive portion of a heterobifunctional crosslinker to said surface to create an attached crosslinker wherein the crosslinker is sulfo-SANPAH, c) covalently attaching one or more proteins or peptides to a chemically reactive portion of said attached crosslinker as to create a protein or peptide-treated surface; d) seeding viable cells on said protein or peptide-treated surface so as to create attached cells; e) flowing said fluid from said fluid source through said microchannel so as to create flowing conditions; and f) culturing said attached cells under said flow conditions such that said attached cells such that said cells remain attached and viable and become aligned with, elongate along said micropattern during said culturing.  

(See claims 1, 8, and 11) thereby satisfying method steps (a)(i), (a)(iii), (b), (c), (d), and (e) as recited in instant claim 1; method steps (a)(i), (a)(iii), (c), (d), (e), and (f) as recited in instant claim 34; method steps (a)(i), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 44; and satisfying the claim limitations as recited in instant claims 3-5, 36-39, and 45-47.  Levner et al. (II) also claims where wherein the surface is a membrane and is micropatterned (See claim 11).  Moreover, Levner et al. (II) claims where the one or more covalently attached proteins is collagen I (note: necessarily contains the RGD motif) (See claims 4-5), or laminin (See claims 6-7) thereby satisfying the claim limitations as recited in instant claims 18, 20, 40, 42, 44(a)(iv), and 53.  The attached cells can be hepatocytes (See claim 9) or skeletal muscle cells that align with the micropattern (See claim 13) thereby satisfying the claim limitations as recited in instant claims 13 and 44(c), and the surface is PDMS and is plasma treated prior to step (b) (See claim 10) thereby satisfying the claim limitations as recited in instant claims 11, 34(b), and 48.  Levner et al. also further claims where the light reactive portion of the crosslinker is activated with UV light in the presence of a mask (See claim 14).  It is also noted that Levner et al. (II) claims a kit comprising a microfluidic device comprising a surface, said surface covalently attached to a light reactive portion of sulfo-SANPAH; 
Additionally, for instant claims 1(a)(ii), 14, 16, 32-33, 34(a)(ii), 43, 44(a)(ii), 49, and 51, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘293 application teaches that the microfluidic device further comprises a microchannel, the surface disposed within the microchannel (See Levner specification, pg. 11, lines 17-19) thereby satisfying the claim limitations as recited in method steps (a)(ii) of claims 1, 34, and 44; teaches that the microchannel comprises a porous membrane (See Levner specification, pg. 23, lines 3-4) thereby satisfying the claim limitation as recited in instant claim 32, wherein the porous membrane comprises the surface (See Levner specification, pg. 12, lines 30-31) thereby satisfying the claim limitation as recited in instant claim 33; teaches that the method further comprises assessing viability by measuring the level of activity of one or more enzymes wherein the enzyme can be a transaminase (See Levner specification, pg. 4, lines 27-28) thereby satisfying the claim limitations as recited in instant claims 14, 16, 49, and 51; and teaches that the surface treatment can be plasma oxidation, corona, and RF plasma (See Levner specification, pg. 4, lines 

15/648,339
Levner et al. (III) claims:
1.	A method of culturing cells, comprising: 
a) providing:
i)	a microfluidic device comprising a surface, said surface covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker;
ii)	a microchannel, wherein said surface is disposed within said microchannel; and
iii)	a fluidic source comprising a fluid, wherein said fluidic source is in fluidic communication with said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker; 
c) seeding viable cells on said one or more proteins or peptides so as to create attached cells; 
d) flowing the fluid from the fluid source through the microchannel so as to create flow conditions; and 
e) culturing said attached cells under said flow conditions.

14. The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises:
i)    introducing said crosslinker or a solution containing said crosslinker to contact said surface and permitting said crosslinker or said solution containing said crosslinker to react with said surface during light exposure; and
ii)    introducing at least one protein or peptide, or a solution containing at least one protein or peptide to react with said crosslinker.

24.	A method of culturing cells, comprising: 
a) providing:
i)	a microfluidic device comprising a patterned surface, said patterned surface covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker;
ii)	a microchannel, wherein said patterned surface is disposed within said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker so as to create a treated patterned surface; 
d) seeding viable cells on said proteins or peptides so as to create attached cells; 
e) culturing said attached viable cells with said microfluidic device.

31.	A method of culturing cells, comprising: 
a) providing:
i)	a microfluidic device comprising a patterned surface, said patterned surface is covalently attached to
ii)	a sulfo-SANPAH crosslinker comprising a light reactive portion and a chemically reactive portion; and
iii)	a microchannel, wherein said patterned surface is disposed within said microchannel;
b) masking a portion of said patterned surface to create a selected area or pattern;
c) irradiating said selected area or pattern in the presence of said sulfo-SANPAH crosslinker such that said light reactive portion covalently attaches to said selected area;

e) storing said microfluidic device without cells.
.
32.	The method of claim 31, further comprising the step (f) of removing said microfluidic device from storage and seeding viable cells on said proteins or peptides so as to create attached viable cells.

33.	The method of claim 32, further comprising the step (g) of culturing said attached viable cells.

38.	The method of claim 31, wherein the microfluidic device further comprises a membrane.

39.	The method of claim 38, wherein the membrane comprises said patterned surface. 

40.	A method of culturing cells, comprising: 
a) providing:
i)	a microfluidic device comprising a selected area or pattern, said selected area or pattern is covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker; and
ii)	a microchannel, wherein said selected area or pattern is disposed within said microchannel;
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker; 
c) seeding viable cells having contractile capability on said one or more proteins or peptides so as to create attached cells having a contractile capability; and
(d) growing said attached cells having contractile capability along said selected area or pattern, wherein said attached cells having contractile capability become aligned with said selected area or pattern.

44.	The method of claim 31, wherein the microfluidic device further comprises a membrane.

45.	The method of claim 38, wherein the membrane comprises said surface. 


 (See claims 1, 14, 24, 31-33, 38-40, and 44-45) thereby satisfying method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), and (e), as recited in instant claim 1; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 34; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 44, and claims 35-39.  Levner et al. (III) claims wherein said attached cells such that said cells remain attached and viable or functional for at least 7 days (See claims 10-11), or for at least 14 days (See claim 12) thereby satisfying the claim limitations as recited in instant claims 1(e), 3-5, 34(e), 44(e), and 45-47.  The surface comprises PDMS (See claim 8) wherein the surface is plasma treated prior to step (b) (See claim 9) thereby satisfying the claim limitations as recited in instant claim 11, 34(b) and 48.  The microfluidic device comprises a porous membrane (See claim 22) where the membrane comprises 
Additionally, for instant claims 13-14, 16, 18, 20, 40, 42-43, 44(a)(iv) and (d) for the specific cells, 49, 51, and 53, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘339 application teaches that the cells can be hepatocytes (See Levner specification, pg. 5, lines 1-10) thereby satisfying the claim limitations as recited in instant claims 13 and 44(c); teaches that the covalently attached protein is collagen including collagen type I (note: necessarily contains the RGD 

15/648,319
Levner et al. (IV) claims:
1.	A method of treating a microfluidic device, comprising: a) providing a microfluidic device comprising a microchannel surface, said microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker; b) covalently attaching one or more proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated surface; c) storing said microfluidic device in the absence of living cells wherein said microchannel surface is wet; (d) removing said microfluidic device from said storage wherein said microfluidic device is in fluidic connection with a fluid source comprising a fluid; and (e) seeding said treated surface with viable cells are maintained as an attached monolayer without detachment to said one or more proteins or peptides under a flow of said fluid.
2.	The method of Claim 1, wherein said microfluidic device comprises a microchannel, said surface disposed within said microchannel.
16.	The method of Claim 1, wherein said attached monolayer is maintained attached and viable for at least 7 days.
18.	The method of Claim 16, wherein said attached monolayer further is maintained attached and viable for at least 14 days.

24.	The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises:
i)    introducing said heterobifunctional crosslinker or a solution containing said heterobifunctional crosslinker to contact said microchannel surface and permitting said light reactive moiety or said solution containing said light reactive moiety to react with said microchannel surface; and
ii)    introducing at least one protein or peptide, or a solution containing at least one protein or peptide to contact and react with said chemically reactive moiety of said heterobifunctional crosslinker.



36.	A method of treating a microfluidic device comprising:
             (a) providing a microfluidic device comprising a microchannel surface, said microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker;
	(b) covalently attaching one or more collagen or fibronectin proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated microchannel surface;
	(c) storing said microfluidic device in the absence of living cells wherein said microchannel surface is dry;
	(d) removing said microfluidic device from said storage, wherein said microfluidic device is in fluidic connection with a fluid source comprising a fluid; and 
	(e) seeding said treated surface with viable cells wherein said viable cells are maintained as an attached monolayer without detachment to said one or more collagen or fibronectin proteins or peptides under a flow of said fluid.

(See claims 1-2, 16, 18, 24, and 36) thereby satisfying the method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), and (e), as recited in instant claim 1; method steps (a)(i), (a)(ii), (a)(iii), (c), (d), (e), and (f) as recited in instant claim 34; method steps (a)(i), (a)(ii), (a)(iii), (b), (c), (d), (e), and (f) as recited in instant claim 44; and instant claims 3-5 and 45-47.  Levner et al. (IV) also further claims where the heterobifunctional crosslinker is sulfo-SANPAH (See claim 9) thereby satisfying the claim limitations as recited in instant claims 1(a) and (b), 34(a)(iii), (c), and (d), 36-39, and 44(b) and (c).  Moreover, Levner et al. (IV) claims where the covalently attached proteins is collagen I (note: necessarily contains the RGD motif) (See claims 12-13) or laminin (See claims 14-15) thereby satisfying the claim limitations as recited in instant claims 18, 20, 40, 42, 44(a)(iv), and 53.  Levner et al. (IV) also claims where the cells are hepatocytes (See claim 21) thereby satisfying the claim limitations as recited in instant claims 13 and 44(c).  The surface comprises PDMS (See claim 22) wherein the surface is plasma treated prior to step (b) (See claim 23) thereby satisfying the claim limitations as recited in instant claims 11, 34(b), and 48.  Plus, Levner et al. (IV) claims where the covalently attaching one or more proteins or peptides in b) further comprises exposing at least a portion of the surface to light (See claim 25) wherein the light comprises UV light (See claim 26), wherein the exposing comprises exposing a selected area or pattern for the covalent attachment of at least a portion of the one or more proteins or peptides (See claim 27).  Levner IV’s claims 28-31 further limit how the selected pattern is achieved and thereby are encompassed by the instantly claimed invention.  Levner et al. (IV) also claims where the device further comprises a porous membrane (See claim 34) wherein the membrane comprises the surface (See claim 35) thereby 
Additionally, for claims 14, 16, 43, 49, and 51, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘319 application teaches that the surface treatments include chemical vapor deposition, plasma oxidation, Corona, or RF plasma (See Levner specification, pg. 4, lines 16-17) thereby satisfying the claim limitation as recited in instant claim 43; and teaches that the method further comprises assessing viability by measuring the level of activity of one or more enzymes wherein the enzyme can be a transaminase (See Levner specification, pg. 4, lines 27-28) thereby satisfying the claim limitations as recited in instant claims 14, 16, 49, and 51.  Therefore, the ‘319 claimed method is not patentably distinct from the instantly claimed method.

15/648,352
Levner et al. (V) claims:
13.	A microfluidic device for culturing cells, comprising:

b)    one or more proteins or peptides covalently attached to at least one portion of said embossed membrane by a chemically reactive moiety of said N-sulfosuccinimidyl-6-(4’-azido-2’-nitrophenylaminoihexanoate crosslinker; and
c)    a plurality of cultured cells having a contractile capability attached to said one or more proteins wherein said plurality of cultured cells have grown along and are aligned along said micropattern.

14.	The device of claim 13, wherein said microchannel is in fluidic communication with a fluidic source.

17.	The device of Claim 13, wherein said plurality of cultured cells having contractile capability are covalently attached to said one or more proteins or peptides.

20.	A microfluidic device for culturing cells, comprising;
a)    a membrane surface comprising a micropattern disposed within a microchannel, wherein said micropattern has reacted with a light reactive moiety of a sulfo-SANPAH crosslinker; and
b)    one or more proteins or peptides covalently attached to at least one portion of said embossed pattern by a chemically reactive moiety of said N-sulphosuccinimidyl-6-(4’-azido-2’-nitrophenylamino)hexanoate crosslinker; and
c)    a plurality of cultured cells have grown along, and are aligned along said micropattern.

21.	The device of claim 20, wherein said microchannel is in fluidic communication with a fluidic source.

24.	The device of Claim 20, wherein said plurality of cultured cells are disposed in contact with the one or more proteins or peptides.

27.	A microfluidic device for culturing cells, comprising:
a)    a membrane surface comprising a plurality of grooves dispersed within said microchannel, wherein at least a portion of said plurality of grooves is reacted with a light reactive moiety of a hetero-bifunctional conjugate; 
b)    one or more proteins covalently attached to at least one portion of said plurality of grooves by a chemically reactive moiety of said hetero-bifunctional conjugate; and
c)    a plurality of cultured cells having a contractile capability attached to said one or more proteins or peptides covalently attached to said at least one portion of said plurality of grooves, wherein said cells have grown along and are aligned along said plurality of  grooves.

28.	The device of claim 27, wherein said microchannel is in fluidic communication with a fluidic source.

 (See claims 13-14, 17, 20-21, 24, and 27-28) satisfying method steps (a)(i), (a)(ii), (a)(iii), and (b) as recited in instant claim 1; method steps (a)(i), (a)(ii), (a)(iii), (c), and (d) as recited in instant claim 34; method steps (a)(i), (a)(ii), (a)(iii), (b), and (c) as recited in instant claim 44; and instant claims 35-39. Levner et al. (V) also claims where the surface comprises PDMS (See claims 6 and 15) thereby satisfying the claim limitations as recited in instant claims 11 and 48.  Levner et al. (V) further claims wherein the 
Additionally, for instant claims 1(c), 1(d), 1(e), 3-5, 13-14, 16, 18, 33, 34(b), 34(c), 34(d), 34(e), 40, 42-43, 44(a)(iv), 44(c), 44(d), 44(e), 45-47, 49, 51, and 53, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘352 application teaches methods of using the claimed microfluidic device which is identical to the instantly claimed method of culturing cells (See Levner specification, pg. 2, lines 16-23) thereby satisfying the claim limitations as recited in instant claims 1(c), 1(d), 1(e), 3-5, 34(c), 34(d), 34(e), 44(c), 44(d), 44(e), and 45-47; teaches that the one or more proteins can be collagen including collagen type I (note: necessarily contains the RGD motif) (See Levner specification, pg. 2, line 27; pg. 13, line 18) thereby satisfying the claim limitations as recited in instant claims 18, 20, 40, 42, 44(a)(iv), and 53; teaches that the cells can be hepatocytes (See Levner specification, pg. 5, lines 1-10) thereby satisfying the claim 

	These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until allowable subject matter is attained (See Applicants Response received on 1/7/21, pg. 18).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until allowable subject matter is attained is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654